Affirmed and Majority and Concurring Opinions filed January 22, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00682-CR
                              NO. 14-13-00683-CR
                              NO. 14-13-00684-CR

                   MARK DOUGLAS ROBISON, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 351st District Court
                           Harris County, Texas
             Trial Court Cause Nos. 1324897, 1324898 & 1324899

                          MAJORITY OPINION

      This is an appeal of a three-count conviction for possession of child
pornography. We consider the following issues: (1) whether the trial court
reversibly erred when it excluded evidence in support of appellant’s affirmative
defense; (2) whether appellant was denied the effective assistance of trial counsel;
and (3) whether the prosecutor engaged in certain forms of misconduct. We
overrule all three issues and affirm the trial court’s judgment.

                                  BACKGROUND

      Appellant became a suspect in this case after authorities found that his
personal computer had accessed a peer-to-peer network that trafficked in child
pornography. Activity on the network indicated that appellant was sharing, or had
previously downloaded, a picture of a child engaged in a sexual act. Based on that
finding, police obtained a warrant to search appellant’s residence for evidence of
child pornography. The warrant was executed in October of 2011.

      When they arrived on scene, police removed appellant from the premises,
but they did not immediately place him under arrest. Appellant was detained in a
vehicle outside, where police conducted an informal interview. During the
investigative detention, appellant was asked about his profession, and he explained
that he worked in the IT field as a computer programmer. When the questions
turned to the subject of peer-to-peer networks, appellant terminated the interview
and requested to speak with an attorney.

      During their search, police found a folder on appellant’s personal computer
containing thousands of files of child pornography. The State elected to prosecute
appellant for possessing just three of the files, two of which were videos and the
third a still photograph. Appellant admitted at trial that he knowingly possessed the
files, but he claimed that his possession was legally excused because he was using
the files for a bona fide educational purpose.

      Appellant’s defensive theory was that he was trying to understand the scope
of child sexual abuse so that he could propose a solution to the problem. Appellant
supported his theory with testimony about how his own life had been affected by


                                           2
sexual abuse and the efforts he had taken to raise public awareness of the issue.
Appellant testified, for instance, that his wife and cousin were sexually abused, and
that their stories helped him realize that he too was once abused as a child.

      When appellant first learned of his wife’s abuse in 1990, one of his earliest
responses was to “get [his] emotions out” by writing poetry. In 1992, appellant
self-published a collection of poems in a book entitled Man to Man: Poems for
Men. Some of the poems addressed themes such as “right and wrong” and
“nastiness” in the world. One poem also specifically referenced the abuse suffered
by appellant’s wife. None of the poems expressly broached the subject of child
pornography.

      In 2013, after appellant was indicted but before his trial had commenced,
appellant and his wife co-authored an educational book, which they self-published
under the title, HELP US PLEASE: What YOU Can Do To Eradicate Sexual Abuse
and Child Pornography. The book was divided into three parts. In Part One,
appellant and his wife described their own histories of sexual abuse and the
pervasiveness of child pornography on the internet. In Part Two, they focused on
the problems associated with child sexual abuse, including the harm to the child
and the societal constructs that contribute to the proliferation of child pornography.
They argued that one of the worst problems is the failure of governments to
prioritize; they opined that governments should focus more on stopping the people
who inflict actual harm against children, instead of prosecuting those who merely
view child pornography. In Part Three, appellant and his wife proposed several
ideas that both individuals and governments should take to solve such problems.

      Appellant offered each of his books into evidence, but the trial court
excluded them both. Appellant was allowed, however, to testify about the contents
of the books and his thought processes as he created them.

                                          3
      In addition to his writings, appellant testified that he tried to increase
awareness of child sexual abuse through other forms of media. After being
indicted, appellant co-hosted a radio program that discussed the subject of child
sexual abuse. With the assistance of his wife, he also created a website, which he
dubbed the “Museum of Sexual Abuse.” The purpose of the website was to provide
visitors with a forum to submit personal stories of abuse. Appellant’s idea was that
“abuse belongs in a museum, not in our lives.” The website was founded after
appellant’s indictment, but by the time of trial, it had never been updated.

      The State questioned the sincerity of appellant’s affirmative defense. The
State observed that appellant never approached law enforcement before he decided
to investigate child pornography, even though appellant knew that the online
distribution of child pornography was frequently tracked by law enforcement.
Appellant also made no effort to contact a university, a peer review group, or an
attorney for guidance before or during his alleged research. Despite his asserted
passion for ending child sexual abuse, appellant failed to even alert his wife about
his desire to research the issue. When authorities executed the search warrant,
appellant’s wife told investigators that she was unaware that appellant had been
downloading child pornography.

      The State drew attention to other omissions. It noted, for instance, that
appellant saved thousands of pornographic images to his computer, but no
scholarly articles about the issue. The State also emphasized that appellant chose to
remain silent during the execution of the search warrant, rather than explain to
investigators that he possessed the child pornography for a bona fide educational
purpose. In a similar manner, the State emphasized that appellant never mentioned
his affirmative defense to prosecutors during several pretrial hearings.



                                          4
                          EXCLUSION OF EVIDENCE

      In his first issue, appellant argues that the trial court reversibly erred when it
refused to admit his two books into evidence. Appellant suggests that the two
books were essential to establishing his affirmative defense. We analyze the trial
court’s ruling with respect to each book separately.

A.    The Book of Poetry

      Appellant offered the book of poetry for a single reason: to show that he had
an interest in spreading his message in written form. The State objected on the
basis of relevancy and hearsay. Appellant responded that he was not offering the
book for the truth of the matter asserted; he even assured the trial court that he had
no plans to discuss the meanings of individual poems. Appellant merely intended
to show that he was trying “to get the word out.” The trial court sustained the
State’s objection.

      We review a trial court’s decision to admit or exclude evidence for an abuse
of discretion. See Shuffield v. State, 189 S.W.3d 782, 793 (Tex. Crim. App. 2006).
A trial court abuses its discretion when its decision is arbitrary, unreasonable, or
without reference to guiding rules or principles. See State v. Mechler, 153 S.W.3d
435, 439 (Tex. Crim. App. 2005).

      Assuming for the sake of argument that the trial court abused its discretion
by excluding the book of poetry, the trial court’s error is subject to a harm analysis
for nonconstitutional error. See Walters v. State, 247 S.W.3d 204, 219 (Tex. Crim.
App. 2007). Under this standard, error must be disregarded unless it affected the
defendant’s substantial rights. See Tex. R. App. P. 44.2(b). A substantial right is
affected when the error had a substantial and injurious effect or influence on the
jury’s verdict. See Schmutz v. State, 440 S.W.3d 29, 39 (Tex. Crim. App. 2014). If


                                           5
the error had no or only a slight influence on the jury’s verdict, the error is
harmless. See King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). An
appellate court should consider “everything in the record, including any testimony
or physical evidence admitted for the jury’s consideration, the nature of the
evidence supporting the verdict, the character of the alleged error and how it might
be considered in connection with other evidence in the case.” See Morales v. State,
32 S.W.3d 862, 867 (Tex. Crim. App. 2000). Other important factors include the
jury instructions, the State’s theory and any defensive theories, closing arguments,
and even voir dire, if applicable. See Motilla v. State, 78 S.W.3d 352, 355 (Tex.
Crim. App. 2002).

      After the trial court excluded the book of poetry, appellant explained to the
jury that he wrote the book to cope with the emotional turmoil of realizing that his
wife had been sexually abused as a child. Appellant testified further that his poetry
clarified his thoughts about both child sexual abuse and child pornography. It is
apparent from this testimony that appellant was fully able to establish that he had
an interest in writing about child sexual abuse, which in turn supported his theory
that he possessed the child pornography for a bona fide educational purpose. Cf.
Johnson v. State, 925 S.W.2d 745, 749 (Tex. App.—Fort Worth 1996, pet. ref’d)
(exclusion of evidence is harmless if the nature of the evidence is established
through other means). Because appellant further claimed that he had no intentions
of discussing the contents of his book, we can reasonably determine that the
exclusion of the book had no or, at most, only a slight influence on the jury’s
verdict.

B.    The “HELP US PLEASE” Book

      When appellant offered his second book into evidence, the State objected
that it was hearsay and “a little too voluminous.” Appellant responded again that

                                         6
he was not offering the book for the truth of the matter asserted. Rather, he argued
that the book was “directly relevant” to his affirmative defense. The trial court
expressed “great concerns about its admissibility,” and ultimately decided to
withhold a ruling until appellant provided some case law demonstrating that the
book was admissible.

      On the next day of trial, appellant advised the trial court that he could not
find any case law on point but that he would like to resubmit the book for
admission into evidence. The court denied the request.

      The State asserts that error has not been preserved because appellant “failed
to provide the legal basis for the admission of the evidence, as clearly requested by
the trial judge.” The State’s argument appears to be that appellant waived any
complaint for appellate review because he did not cite to any case law when he
offered his book into evidence.

      The standard for error preservation is set forth in Rule 33.1 of the Rules of
Appellate Procedure. That rule provides that the complaining party must have
made a timely request to the trial court, stating the grounds for the ruling sought,
and the trial court must have ruled on the request or refused to rule. The Court of
Criminal Appeals has interpreted this rule to require a party complaining about an
evidentiary matter to do “everything necessary to bring the relevant evidentiary
rule and its precise and proper application to the trial court’s attention.” See
Resendez v. State, 306 S.W.3d 308, 312–13 (Tex. Crim. App. 2009).

      Although we agree with the notion that case law can be useful when offering
an exhibit into evidence, we are not aware of any rule—and the State has cited to
none—requiring the proponent of the evidence to cite to binding authority before
he can preserve a complaint for appellate review. Rule 33.1 requires only that the
complaining party make known to the trial court the grounds for the ruling he
                                         7
seeks and that he obtain an adverse ruling. In this case, appellant’s counsel clearly
presented the legal basis for admitting the book into evidence. Counsel argued as
follows:

      It’s directly relevant as to our affirmative defense as to educational
      use. [Appellant] has published a document relating to this. The jury
      can weigh the credibility as to whether it’s bona fide or not. But he
      specifically talks about child pornography, specifically talks about
      child sexual abuse, references acts that are—most people would
      classify as that. So, it’s part and parcel of our defense.

      Counsel’s argument invoked Rule 401 of the Rules of Evidence, which
permits the admission of “relevant evidence.” We conclude that appellant
sufficiently stated his reasons for offering his book into evidence, and that
appellant preserved his complaint for appellate review.

      Assuming without deciding that the book should have been admitted, we
conclude that any error in the trial court’s decision to exclude the book was
harmless. See Tex. R. App. P. 44.2(b). The jury heard a substantial amount of
testimony that appellant desired to educate the public about child sexual abuse and
child pornography. Appellant’s book was just one of several means of achieving
that goal. Outside of the book, appellant produced undisputed evidence that he co-
hosted a radio program and created a website, both of which were intended to
spread awareness of the issues. Appellant’s involvement with these media occurred
after his indictment, near the same time that he and his wife had self-published
their book. Thus, even without the book having been admitted into evidence, the
jury was still able to consider whether appellant possessed the child pornography
for a bona fide educational purpose.

      Furthermore, appellant presented live testimony about nearly every subject
covered in his book. This testimony included the abuse that he and his wife had


                                         8
suffered as children, his asserted opposition to child sexual abuse and child
pornography, and his criticism of the government’s approach to combatting these
problems. Admission of the book would have been cumulative of this evidence. Cf.
Jefferson v. State, 900 S.W.2d 97, 102 (Tex. App.—Houston [14th Dist.] 1995, no
pet.) (exclusion of police report was held harmless where contents of report had
already been established through live testimony of witnesses); see also Lindsay v.
State, 102 S.W.3d 223, 230 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d)
(exclusion of cumulative evidence is harmless).

C.    Miller Distinguished

      Appellant asserts that the trial court’s errors were harmful and that the
outcome of this case should follow Miller v. State, 42 S.W.3d 343 (Tex. App.—
Austin 2001, no pet.) (op. on remand). In Miller, the defendant admitted that she
had delivered drugs to an undercover officer, but she claimed that she was acting
under duress because a pimp had threatened her with physical violence. Id. at 344.
The trial court permitted the defendant to testify that the pimp had assaulted her on
a previous occasion, but it precluded the defendant from testifying that the pimp
had beaten her in the hours immediately following the delivery. Id. at 345. The
court of appeals held that the exclusion was harmful because the defendant had the
burden of persuasion and the trial court’s ruling prevented her from showing that
she was acting under a constant state of duress. Id. at 347.

      Appellant’s case is distinguishable from Miller. Here, appellant had the
opportunity to present live testimony about every facet of his affirmative defense,
whereas the defendant in Miller did not. We conclude that the trial court’s errors, if
any, were harmless because appellant was still allowed an opportunity to persuade
the jury that he had an interest in writing about child sexual abuse and that he
possessed the child pornography for a bona fide educational purpose.

                                          9
                  INEFFECTIVE ASSISTANCE OF COUNSEL

       In his second issue, appellant contends that he was denied the effective
assistance of trial counsel. Appellant asserts that counsel’s performance was
constitutionally deficient in two ways: first, by failing to strike certain
venirepersons who had demonstrated a bias; and second, by allowing evidence of
silence to be elicited at trial.

       We examine claims of ineffective assistance of counsel under the standard
set forth in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, the
defendant must prove that his trial counsel’s representation was deficient, and that
the deficient performance was so serious that it deprived him of a fair trial. Id. at
687. Counsel’s representation is deficient if it falls below an objective standard of
reasonableness. Id. at 688. A deficient performance will only deprive the defendant
of a fair trial if it prejudices the defense. Id. at 691–92. To demonstrate prejudice,
the defendant must show a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. Id. at
694. Failure to make the required showing of either deficient performance or
sufficient prejudice defeats the claim of ineffectiveness. Id. at 697. This test is
applied to claims arising under both the United States and Texas Constitutions. See
Hernandez v. State, 726 S.W.2d 53, 56–57 (Tex. Crim. App. 1986).

       Our review of defense counsel’s performance is highly deferential,
beginning with the strong presumption that counsel’s actions were reasonably
professional and were motivated by sound trial strategy. See Jackson v. State, 877
S.W.2d 768, 771 (Tex. Crim. App. 1994). When the record is silent as to counsel’s
strategy, we will not conclude that the defendant received ineffective assistance
unless the challenged conduct was “so outrageous that no competent attorney
would have engaged in it.” See Goodspeed v. State, 187 S.W.3d 390, 392 (Tex.

                                         10
Crim. App. 2005). Rarely will the trial record contain sufficient information to
permit a reviewing court to fairly evaluate the merits of such a serious allegation.
See Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002). In the majority of
cases, the defendant is unable to meet the first prong of the Strickland test because
the record on direct appeal is underdeveloped and does not adequately reflect the
alleged failings of trial counsel. See Mata v. State, 226 S.W.3d 425, 430 (Tex.
Crim. App. 2007).

      A sound trial strategy may be imperfectly executed, but the right to effective
assistance of counsel does not entitle a defendant to errorless or perfect counsel.
See Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006). Isolated
instances in the record reflecting errors of omission or commission do not render
counsel’s performance ineffective, nor can ineffective assistance of counsel be
established by isolating one portion of trial counsel’s performance for examination.
See McFarland v. State, 845 S.W.2d 824, 843 (Tex. Crim. App. 1992), overruled
on other grounds by Bingham v. State, 915 S.W.2d 9 (Tex. Crim. App. 1994),
Moreover, it is not sufficient that the defendant show, with the benefit of hindsight,
that his counsel’s actions or omissions during trial were merely of questionable
competence. See Mata, 226 S.W.3d at 430. Rather, to establish that counsel’s acts
or omissions were outside the range of professionally competent assistance, the
defendant must show that counsel’s errors were so serious that he was not
functioning as counsel. See Patrick v. State, 906 S.W.2d 481, 495 (Tex. Crim.
App. 1995).

A.    Bias in the Venire Panel

      During voir dire, counsel questioned the venire panel about its attitude
towards affirmative defenses and whether it could ever excuse a person’s



                                         11
possession of child pornography if so authorized by law. One member of the panel
responded as follows:

      Venireperson:       I don’t know. I don’t know.
      Counsel:            Okay.
      Venireperson:       Well, the thing is it’s so—like, I have a 10-month
                          old, I mean, there’s such a big range in age
                          between a child so is there—to me, I guess, a little
                          child, I don’t think there should be any defense.
      Counsel:            I can’t be more specific than that. There should be
                          affirmative defenses, yes or no?
      Venireperson:       Yes.

Another member of the panel answered “maybe.” Both venirepersons were seated
on the jury.

      Appellant contends that these two venirepersons were biased and that
counsel acted unreasonably by not moving to strike them. A challenge for cause
may be made on the basis that a venireperson has a bias against an applicable law
upon which the defendant is entitled to rely. See Tex. Code Crim. Proc. art.
35.16(c)(2). Here, however, neither venireperson conclusively demonstrated a bias.
The first venireperson initially indicated that she opposed affirmative defenses if a
little child was involved, but she later agreed that there should be affirmative
defenses. Her final answer showed that she was capable of following the law.
Accordingly, the venireperson could not have been challenged for cause and any
motion to strike her would have been futile. See Brown v. State, 913 S.W.2d 577,
580 (Tex. Crim. App. 1996) (if a venireperson testifies unequivocally that she can
follow the law despite personal prejudices, then the trial court abuses its discretion
by allowing a challenge for cause); Mooney v. State, 817 S.W.2d 693, 698 (Tex.
Crim. App. 1991) (ineffective assistance claim will not stand on allegation that
counsel failed to engage in the filing of futile motions).
                                          12
      The second venireperson answered that the law should “maybe” allow for
affirmative defenses in child pornography cases. This ambiguous response did not
conclusively establish that the venireperson was incapable of following the law.
See Moore v. State, 999 S.W.2d 385, 400 (Tex. Crim. App. 1999) (ambiguous
answers do not conclusively establish cause to strike). The record is
underdeveloped as to whether the venireperson exhibited a true bias. Accordingly,
appellant has failed to prove that counsel acted unreasonably by failing to strike the
venireperson for cause. Cf. McCain v. State, 995 S.W.2d 229, 245 (Tex. App.—
Houston [14th Dist.] 1999, pet. ref’d) (ineffective assistance claim failed where
record showed only that venireperson would have had a “problem sitting on the
case” but neither counsel nor the court questioned the venireperson to determine
whether she could listen to the evidence and follow the law as instructed).

      Appellant has not carried his burden under Strickland of showing that
counsel’s performance was constitutionally deficient during voir dire.

B.    Comments About Silence

      Appellant argues next that counsel acted unreasonably by allowing the
prosecutor to elicit testimony that was critical of his silence. In a related complaint,
appellant argues that counsel acted unreasonably by discussing the same evidence
of silence on redirect examination. These complaints focus on appellant’s silence
during two stages of the criminal action, the first of which occurred during the
execution of the search warrant, and the second during several pretrial hearings.
We examine the evidence arising from each stage separately.

      1.     The Search Warrant

      Several times during the trial, the prosecutor elicited testimony that appellant
had refused to cooperate with investigators as the search warrant was being


                                          13
executed. The prosecutor emphasized, for instance, that appellant never disclosed
to investigators that he had been studying child pornography for a legitimate,
educational purpose. The prosecutor also noted that appellant never offered to
assist investigators by identifying which computers in his household contained the
illicit files. The prosecutor insinuated from these omissions that appellant had been
hiding something, and that his affirmative defense could not be believed.
      Appellant asserts that he had a right to remain silent during the execution of
the search warrant. He also contends that it was improper for the prosecutor to
comment on that silence, and that counsel’s performance was deficient because
counsel failed to object to those comments. We disagree for the following reasons.

      When a criminal defendant takes the stand in his own defense, the
prosecutor may cross-examine him on relevant matters in an effort to ascertain the
truth. See Brown v. United States, 356 U.S. 148, 156 (1958). The scope of cross-
examination may even include evidence of the defendant’s pre-arrest and pre-
Miranda silence. See Jenkins v. Anderson, 447 U.S. 231, 238 (1980). The law is
well-settled that such evidence may be admitted for purposes of impeachment
without violating the defendant’s Fifth Amendment right against self-
incrimination. See Salinas v. State, 369 S.W.3d 176, 179 (Tex. Crim. App. 2012),
aff’d, 133 S. Ct. 2174 (2013) (plurality op.) (requiring an express invocation of the
right to remain silent).

      Here, the prosecutor elicited testimony that appellant had refused to explain
his actions when he was being interviewed by investigators. The record further
reflects that appellant was not under arrest at the time of the interview. Before the
interview had commenced, one investigator specifically advised appellant, “You’re
not under arrest, you’re free to leave at any time.” There being no evidence of a
custodial interrogation, the prosecutor was allowed to test appellant’s credibility by

                                         14
questioning him about his silence. Cf. Turner v. State, 719 S.W.2d 190, 193 (Tex.
Crim. App. 1986) (holding that the defendant’s silence was admissible for
impeachment purposes where the defendant met with police two times prior to his
arrest but failed to inform them of an alibi). It necessarily follows that counsel had
no reason to object to the prosecutor’s questions and comments that were critical of
that silence.

      Appellant complains next that counsel’s performance was deficient because,
like the prosecutor, counsel also discussed appellant’s silence during the execution
of the search warrant. On redirect examination, counsel specifically questioned
appellant why he had declined to be forthcoming with investigators. Appellant
gave the following answer:

      Because I understood vividly how it appears and how it would be
      taken based on my own personal experiences of being in Virginia,
      knowing of other people claiming the same claim and I just know my
      thought when it happened. It was, like, sure, because pornography is
      Playboy. It’s not children being raped, so nobody thinks you’re
      studying it because somebody—when you hear the term “child
      pornography,” if you—

The State objected to the narrative form of the answer, and the trial court sustained
the objection.

      The record does not affirmatively reveal counsel’s strategy for asking the
question. Appellant did not file a motion for new trial, and counsel never produced
live or affidavit testimony explaining his strategy. In these circumstances, we may
not conclude that counsel’s performance was constitutionally deficient if any
strategic motivations can be imagined for the challenged conduct. See Garcia v.
State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001).

      The record suggests that counsel revisited the question of silence because
appellant’s behavior during the execution of the search warrant had not been fully
                                         15
explained on cross-examination. Appellant alluded on redirect that he had kept
silent in front of investigators because he knew that the discovery of child
pornography would not be received well, even if it was actually being used for a
valid purpose. This bias against child pornography was discussed at length during
voir dire, but it had not been emphasized or even considered by the prosecutor on
cross-examination. Counsel could have invoked the perceived likelihood of bias as
a means of explaining appellant’s silence as the warrant was being executed.

      We conclude that a reasonable strategy can be imagined for counsel’s
actions, and that appellant failed to carry his burden of showing that counsel acted
unreasonably by asking the challenged question.

      2.     The Pretrial Hearings

      In his next complaint, appellant focuses on the prosecutor’s criticisms of his
in-court silence after his arrest, at a time when he was represented by counsel. The
prosecutor remarked that appellant had appeared for eleven pretrial hearings, and
on each of those occasions, appellant never once approached the prosecutor to
explain that he had been researching child pornography for a bona fide educational
purpose. Appellant contends that he had a right to remain silent during these
pretrial hearings and that counsel should have objected when the prosecutor
commented on that silence. We agree that counsel’s performance was deficient.

      Once the State has charged the defendant with a crime, it has a duty to
disclose to the defendant any exculpatory information that tends to negate the
defendant’s guilt. See Brady v. Maryland, 373 U.S. 83, 87–88 (1963); Tex. Code
Crim. Proc. art. 39.14(h). The defendant, by contrast, generally has no reciprocal
duty to disclose any information to the State, unless so required by law. See, e.g.,
Tex. Code Crim. Proc. art. 39.14(b) (providing that the defendant may be
compelled to disclose his witness list).
                                           16
      Appellant may have had an opportunity to approach the prosecutor and
discuss the merits of his defense, but he was under no legal obligation to do so. See
Franklin v. State, 606 S.W.2d 818, 848 (Tex. Crim. App. 1978) (op. on reh’g)
(“Merely having the opportunity to say something does not constitute
circumstances in which one would be expected to speak out.”). The pretrial
hearings were conducted for the limited purpose of resetting the case for a later
date, and appellant was represented by counsel during each of the hearings.
Appellant was entitled to rely on counsel’s representation and avoid direct contact
with the prosecutor, who acted as his legal adversary. The prosecutor’s line of
questioning was neither relevant nor appropriate, and we can think of no reason
why counsel would not object to the improper criticisms of appellant’s in-court
silence.

      We are not persuaded, however, that the outcome of the trial would have
been different but for counsel’s failure to object. The jury heard testimony that
appellant was silent during the execution of the search warrant and that he had not
mentioned to his wife that he had been researching child pornography. That
evidence of pre-arrest silence, which was admissible for impeachment purposes,
had already cast serious doubt on appellant’s credibility. There is no reasonable
likelihood that the jury would have disregarded appellant’s pre-arrest silence but
not his in-court silence. Cf. Miller v. State, 939 S.W.2d 681, 691 (Tex. App.—El
Paso 1996, no pet.) (defendant was not prejudiced by counsel’s failure to object to
evidence of post-arrest silence where the record contained other evidence that
amply refuted the defendant’s claim of self-defense). Appellant cannot show that
he was prejudiced by counsel’s error.




                                         17
                       PROSECUTORIAL MISCONDUCT

      Appellant’s third issue is factually related to his second. He complains that
the prosecutor engaged in misconduct by making improper questions and
comments during trial and closing argument. All of the complaints focus on
references to appellant’s right to remain silent.

      Error regarding prosecutorial misconduct must be preserved by a timely
objection at trial, followed by a ruling or a refusal to rule from the trial court. See
Tex. R. App. P. 33.1; Hajjar v. State, 176 S.W.3d 554, 566 (Tex. App.—Houston
[1st Dist.] 2004, pet. ref’d). In this case, appellant never objected to an instance of
alleged prosecutorial misconduct. Accordingly, he has preserved nothing for
appellate review.

                                   CONCLUSION

      The trial court’s judgment is affirmed.




                                        /s/     Tracy Christopher
                                                Justice



Panel consists of Chief Justice Frost and Justices Christopher and Busby. (Frost,
C.J., concurring).
Publish — Tex. R. App. P. 47.2(b).




                                          18